DETAILED ACTION
Claims 1–25 are pending in the present application. Of these, claims 17-–25 are withdrawn. Claims 1, 17, and 21–22 have been amended in the amendment filed May 27th, 2022, whereas claims 2–16, 18–20, and 23–25 remain original or previously presented.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
On June 13th, 2022, the Office initiated an Interview with an Examiner amendment proposal to bring allowable subject matter into the independent claims. Applicant responded on June 16th, 2022 with a counterproposal. The Office then made another examiner amendment proposal on June 16th, but no agreement was reached in a reasonable time period. Please refer to the attached Interview Summary.
Response to Amendments
The amendments to claims 1, 17, and 21–22 filed on May 27th, 2022 are accepted.
The objections to claims 17–25 for minor informalities are withdrawn in view of the amendments. 
The rejections of claims 1–16 under 35 U.S.C. 112(a) are withdrawn. Please see below.
The Office thanks Applicant for the amendments to claim 1 and therefore the rejections of claims 1–16 under 35 U.S.C. 112(b)  regarding sections 12–13 of the Non-Final are withdrawn.

Response to Arguments
The Office thanks Applicant for noting that there were no 35 U.S.C. 101 rejections made in the Non-Final and agrees that the reference to them in section 37 was a typographical error (Remarks 9, filed May 27th, 2022). The Office agrees that only 35 U.S.C. 112(a) and 112(b) rejections were made.
Applicant’s arguments regarding the 35 U.S.C. 112(a) enablement rejections (Remarks 10-11) are found persuasive. The Office agrees the claimed invention could be useful for other high heat industrial applications. However, the withdrawal of these rejections signifies that combining prior arts from disparate industries such as the semiconductor industry, the aerospace industry, and  the fusion industry, will be considered obvious per Applicant’s Remarks that the same technology may be applied across various other industries. Applicant will need to overcome obviousness combinations with all types of prior arts not necessarily within the same technology area.
Applicant then argued the 35 U.S.C. 112(b) rejections in sections 15-16 of the Non-Final (Remarks 12), asserting that the Office may not have correctly understood the meaning of  “a time averaged flow direction of fluid in contact with a surface of each flow directing feature is more perpendicular to a direction of jetting of the fluid from a nearest inlet than parallel to said direction of jetting”. However, the Office made the 112(b) rejection for indefiniteness precisely because a broadest reasonable interpretation of a direction of jetting may be interpreted in different ways and it was unclear which way Applicant meant. Applicant states, “this direction will be perpendicular to the target surface”, however this is not at all apparent from the claim, and one may not read this narrower interpretation into the claimed invention. From a broadest reasonable interpretation, the direction of jetting may be considered an “overall” direction of jetting, one that encompasses the arrival of a fluid, the travel of the fluid across the surface, and the exit of the fluid. Therefore, Applicant’s arguments are found unpersuasive and the 112(b) rejection of this limitation is maintained.
Applicant’s arguments on pages 13-14 with respect to the 35 U.S.C. 103 rejection over Hoffman,  have been fully considered but are unpersuasive, because Applicant’s Figs. 2 and 5-7 show the exact same disposition of multiple inlets and outlets 10/11 as Hoffman’s Fig. 26. The same arguments may be applied to Applicant’s invention. Conversely, if Applicant’s claimed invention clearly indicates what a pair of inlets and outlets represents, then also Hoffman’s invention indicates the same disposition of an inlet/s that may be considered “paired” with multiple nearby outlets. 
Applicant’s arguments regarding Todorovic (Remarks 15) are found unpersuasive because Todorovic was not used to teach multiple inlets and outlets. Todorovic was only used to teach a modification of the shape of the flow directing features so that they could be substituted with the shape of the flow directing features of Hoffman in order to be have surfaces more perpendicular to the fluid flow direction, as interpreted by the Office above. In other words, Hoffman’s flow directing features are taught at an angle less than 90 degrees to the normal of the flow direction along the surface whereas Todorovic teaches 90 degree flow directing features that would have forced fluid to move perpendicular to the original direction of flow along the surface.
Applicant then argues the combination of Todorovic with Hoffman, stating it is improper (Remarks 15). These arguments are not found persuasive because Applicant is arguing a bodily incorporation of the device of Todorovic with that of Hoffman, when only a small part of Todorovic’s teachings, regarding a general shape of a flow directing feature, known in the art, was being combined. 
To conclude, the Office suggests to combine the limitations of an objected claim as previously stated in the Non-Final section 37, or to introduce the limitations suggested by the Office in the Examiner amendment proposal.
Claim Rejections - 35 USC § 112
Claims 1–16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
It is unclear if the claim 1 limitation “perpendicular to a direction of jetting of the fluid from a nearest inlet” implies perpendicular to a direction of jetting of the fluid once it is travelling along the target surface or perpendicular to when it enters from the nearest inlet. 
Claims 2–16 are rejected for their dependency on claim 1.

Claim Rejections - 35 USC § 103
Claims 1–5 and 9–16 are rejected under 35 U.S.C. 103 as being unpatentable over Paul Hoffman et al*, USPGPUB 2009/0145581 A1 (hereinafter “Hoffman”) in view of Maja Harfman Todorovic et al*, USPGPUB 2019/0343019 A1 (hereinafter “Todorovic”). *previously cited	
Regarding claim 1, Hoffman discloses a jet impingement cooling apparatus comprising: 
a fluid channelling structure configured to engage against a target surface and thereby define a flow volume through which a fluid can flow (Figs. 5-8), the fluid channelling structure comprising: a plurality of inlets (Figs. 5-8: spaces between fins 51 shown in top view in Figs. 5,8 at left side leading edge 62; alternatively Fig. 26 inlets 183), each inlet opening into the flow volume and configured to allow a fluid to be jetted directly onto the target surface from the inlet and into the flow volume (Figs. 6-7; para. 107-108: the flow volume is enclosed by base 52 and upper lid 59. Fluid is jetted directly onto target surface 51 from each inline opening 62); a plurality of outlets (Fig. 8 para. 113: spaces between fins 78 and 79 at trailing edge 64 of heat sink; alternatively Fig. 26 outlets 184), each outlet opening into the flow volume and configured to allow the fluid to be removed from the flow volume through the outlet (the outlets allow the fluid to be removed at the trailing edge 64); and a plurality of flow directing features together forming a plurality of channels fluidly connecting the inlets and the outlets (Figs. 5-8 fins 51; para. 106-111), wherein the flow directing features are arranged such that there is no straight path through the flow volume from a region of the flow volume facing any one of the inlets to a region of the flow volume facing any one of the outlets (Figs. 5, 6, 8; para. 107: an enlarged view of Figs. 5 and 8 is shown in Fig. 6; note that fins 51 are arranged in a staggered fashion such that there is no straight path through the flow volume from the left to the right),.
However, Hoffman fails to teach the majority of flow directing features are perpendicular to the direction of flow or jetting of the fluid.
Todorovic also teaches a jet cooling apparatus (see para. 3), wherein: the flow directing features are configured such that, in use, a time averaged flow direction of fluid in contact with a surface of each flow directing feature is more nearly perpendicular to a direction of jetting of the fluid from a nearest inlet than parallel to said direction of jetting, for at least a majority of the surface of the flow directing feature (Todorovic Figs. 1-2 and 13-14; para. 33-37: raised surface features 46 are more nearly perpendicular to flow direction 40, as shown by the arrow 40 in Fig. 2); and one or more pairs of the inlets and outlets are configured such that a majority of fluid jetted onto the target surface from the inlet of the pair will be removed from the flow volume through the outlet of the same pair (Todorovic Figs. 13-14; para. 61-63 respective inlet orifices 134 are paired with respective outlet orifices 136; Hoffman: Fig. 26 inlets 183 are paired with outlets 184).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to apply the known technique taught by Todorovic of arranging the flow directing features more perpendicular than parallel to the directing of jetting, to the base apparatus of Hoffman. According to Todorovic para. 3-4, such  features will facilitate enhanced heat transfer. In addition, it would have been obvious to apply the known technique of paired inlets and outlets. In the case of Todorovic, in this manner the cooling apparatus may be easily divided into modules for easy stacking or placing next to each other, and in the case of Hoffman, the fluid is expected to flow naturally from the closest outlets paired to an inlet. 

Regarding claim 2, Hoffman modified by Todorovic discloses the apparatus of claim 1, wherein the target surface is planar (Hoffman Figs. 5-8: the apparatus is shown to be planar from different perspectives, in particular upper lid 59 of Fig. 7; Todorovic Figs. 1-3, 6, 13-14: the apparatus or device shown from various perspectives is planar and therefore the target surface is planar).

Regarding claim 3, Hoffman modified by Todorovic discloses the apparatus of claim 1, wherein for each said pair of inlets and outlets, a flow path from a region of the flow volume facing the inlet to a region of the flow volume facing the outlet is partially defined by the target surface along all of the flow path such that the fluid is continuously in contact with the target surface along all of the flow path (Hoffman para. 10: the heat sinks, or coldplates, i.e. cooling apparatus is made to maximize the surface area in contact with the fluid medium through convection and conduction, therefore for these reasons it would have been obvious to one of ordinary skill in the art to make the fluid in contact with the target surface).

Regarding claim 4, Hoffman modified by Todorovic discloses the apparatus of claim 1, wherein each of one or more of said pairs of inlets and outlets share an outlet (Hoffman Fig. 26; para. 155: multiple inlets 183 and outlets 184 are shared). 

Regarding claim 5, Hoffman modified by Todorovic discloses the apparatus of claim 1, wherein, for each of one or more of said pairs of inlets and outlets, a majority of fluid removed from the flow volume through the outlet of the pair is fluid that was jetted onto the target surface through the inlet of the same pair (Todorovic Figs. 13-14: the fluid is meant to be jetted from an inlet to an outlet of a same pair; Hoffman Fig. 26: It would have been obvious to one of ordinary skill in the art that fluid jetted from an inlet would have arrived at an outlet of the same zone or pair because it is adjacent and easier to arrive at).

Regarding claim 9, Hoffman modified by Todorovic discloses the apparatus of claim 1, wherein each of one or more of the flow directing features has a height equal to a distance between an opening of each of one or more of the inlets and the target surface when the fluid channelling structure is engaged against the target surface (Hoffman Figs. 14-15: Fig. 15 shows as side view of the flow directing features of Fig. 14, that shows that the flow directing features span the height of the apparatus to its upper surface 59 in contact with the target surface, which is equivalent to stating that the height is equal to the distance from an inlet opening on the bottom to the target surface on the top. Fig. 7 also shows the same characteristic).

Regarding claim 10, Hoffman modified by Todorovic discloses the apparatus of claim 1, wherein each of one or more of the flow directing features extends so as to be in direct physical contact with the target surface when the fluid channelling structure is engaged against the target surface (Hoffman para. 10: the heat sinks, or coldplates, i.e. cooling apparatus is made to maximize the surface area in contact with the fluid medium through convection and conduction, therefore for these reasons it would have been obvious to one of ordinary skill in the art to make the fluid in contact with the target surface).

Regarding claim 11, Hoffman modified by Todorovic discloses the apparatus of claim 1, wherein: the apparatus comprises a plurality of the fluid channelling structures in a cascade arrangement (Hoffman Figs. 22); and the cascade arrangement is such that, in use, fluid flowing out of the flow volume of a first fluid channelling structure of the plurality of fluid channelling structures via outlets of the first fluid channelling structure flows into the flow volume of a second fluid channelling structure of the plurality of fluid channelling structures via inlets of the second fluid channelling structure (Fig. 22; para. 137: Fluid flows from a first fluid channeling structure 145 to a second fluid channeling structure 150 as shown by the direction of the arrows). It would have been obvious to one of ordinary skill to try combining features of any of the embodiments of Hoffman together, because a limited number of patterns was taught.

Regarding claim 12, Hoffman modified by Todorovic discloses the apparatus of claim 11, wherein the size of the flow volume of the first fluid channelling structure is smaller than the size of the flow volume of the second fluid channelling structure (Hoffman Fig. 22; para. 137: a first fin array 145 has a different geometric shape and density of fins than a second fin array 150, therefore the throughput of flow volume will be different i.e. the specific geometric shape of the fins may be freely designed to change desired flow characteristics).

Regarding claim 13, Hoffman modified by Todorovic discloses the apparatus of claim 1, wherein a total cross-sectional area of openings of the outlets is larger than a total cross-sectional area of openings of the inlets (Hoffman Fig. 26; para. 155: the size of the outlets 184 is shown much larger than that of the inlets 183. According to Hoffman, the outlet port sizes may be varied based on the desired amount of heat transfer in relation to the heat source, so it is also a matter of design optimization to choose the size of the outlets with respect to the inlets).

Regarding claim 14, Hoffman modified by Todorovic discloses the apparatus of claim 1, wherein the fluid channelling structure and flow directing features are configured such that flow in the flow volume is predominantly parallel to the target surface (Hoffman Figs. 7–11,22,26; para. 115: the fins 83 direct flow parallel to the flow axis, which is parallel to the target surface).

Regarding claim 15, Hoffman modified by Todorovic discloses the apparatus of claim 1, wherein a plurality of the inlets have openings having a diameter between 0.1mm and 5mm (Todorovic para. 43: the fluid channeling structures have dimensions on the order of mm. Combined with Hoffman’s Fig. 26, whose fluid channeling structures are shown to be of similar dimension to the inlet size, this would have resulted in inlet openings of dimensions on the order of 1-4mm. It would have been obvious to one of ordinary skill in the art to optimize the dimensions of the inlets for the purpose of increasing cooling efficiency. See also MPEP 2144.05 Section II on Optimization of Ranges.

Regarding claim 16, Hoffman modified by Todorovic discloses the apparatus of claim 1, further comprising an input manifold through which fluid enters the apparatus, and an outlet manifold through which fluid leaves the apparatus (Hoffman Figs. 23,26: manifold 96), wherein the apparatus is configured such that a drop in fluid pressure between the inlets and the outlets contributes more than 40% to a total drop in fluid pressure between the input manifold and the output manifold (Hoffman para. 127,151,157: the goal is to provide low pressure drop across the cooling apparatus, therefore it would have been obvious to one of ordinary skill to have the pressure drop be mostly due to the fluid pressure and not the cooling apparatus. This is a matter of optimization of pressure drop contingent to the specific application requirements See also MPEP 2144.05 Section II on Optimization of Ranges).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hoffman in view of Todorovic, and further in view of Charles Hale, USPGPUB 2005/0072177 A1 (hereinafter “Hale”)
Regarding claim 6, Hoffman modified by Todorovic discloses the apparatus of claim 1, however they fail to explicitly teach that the apparatus is detachable.
Hale teaches wherein the fluid channelling structure is detachably engageable against the target surface (Hale para. 2: “Prior approaches to solving these problems include cooling schemes such as pool boiling, detachable heat sinks”).
It would have been obvious to one of ordinary skill in the art to apply the known technique of a cooling apparatus detachably engaged against a surface, taught by Hale, to the apparatus of Hoffman modified by Todorovic. According to Hale, this is one of many approaches to solving problems for cooling and therefore is a matter of design choice.
 
Allowable Subject Matter
Please refer to the indication of allowable subject matter in section 37 of the Non-Final.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE M. RITCHIE, reachable at telephone number (571) 272-4869. The examiner is normally available Monday - Friday 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Nitin K. Patel can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-4869.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARLENE M RITCHIE/
Primary Examiner, Art Unit 2628